DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Final Office Action is in response to the Amendment filed November 12, 2021 which was in response to the Non-final Office Action of August 12, 2021.  No amendments to the claims, specification or drawings were included in the Amendment.

Response to Arguments
Applicant’s arguments filed November 12, 2021 have been fully considered, but are not persuasive.  The 35 U.S.C. §103 rejection of Claims 1-2, 6-7, 10 and 13 as being unpatentable over U.S. Patent No. 5,450,756 to Kirii et al. (hereinafter KIRII) in view of South Korean Publication No. KR20110112508A of Ahn et al. (hereinafter AHN) is maintained.
Applicant argues, starting in the middle of page 4 of the Amendment, KIRII fails to teach “using the weight of the slide of the press in establishing the relationship between strain signals received from the strain gages and press load measurements provided by KIRII’s device.”  Examiner respectfully disagrees.  KIRII uses the weight of the slide of the press in establishing the relationship between strain signals received from the strain gages and press load measurement provided by KIRII’s device in that the weight of the slide and the attached upper die are counterbalanced by KIRII’s device to eliminate the effect their weight has on the strain gages so that the strain gages won’t incorporate their weight into strain signals sent to the controller.  See col. 8, lines 6-23 describing cylinders 80 are used to counterbalance the weight of the slide and the attached die.
Applicant next argues, starting at the third full paragraph of page 5, the Non-final Office Action does not specifically discuss whether AHN describes the claimed features of calculating a slide inertial force and calculating calibrated press loads by the calculated slide inertial force and therefore does not establish a prime facie case of obviousness.  Examiner respectfully disagrees.
Regarding the contention the Non-final Office Action does not specifically discuss whether AHN describes calculating a slide inertial force, numbered paragraph 12 of the Non-final Office Action explains paragraph [0016] of AHN uses a calculation device to calculate a compensation value for the increase or decrease of the load of the slide according to speed of the slide by comparing changes in load and speed of the slide over time stored in a data logger.  The compensation value mentioned in the explanation is a value reflecting mass and acceleration of the slide in that comparing load and speed of the slide at different times allows the calculation device to determine the rate of change in the speed of the slide which is derived from acceleration of the slide.  Accordingly, AHN teaches an inertial force calculator which calculates slide inertial force proportional to the mass and acceleration of the slide.
Regarding the contention the Non-final Office Action does not specifically discuss whether AHN describes calculating calibrated press loads by the calculated slide inertial force, numbered paragraph 9 of the Non-final Office Action explains KIRII discloses a press load calculator calculating calibrated press loads.  Numbered paragraph 13 of the Non-final Office Action explains it would have been obvious to incorporate the speed compensation value taught by AHN into the calibrated press load calculations of KIRII in order to make the calculations of KIRII more accurate.  That is, KIRII discloses at col. 11, line 68 through col. 12, line 14, the slide is counterbalanced based upon the weight of the slide.  Incorporating a slide speed compensation value as taught by AHN would make the calculations of KIRII more accurate in that the calculations would take into account the effects inertial force of the slide would have on the calculations made by KIRII’s device.
Applicant next argues in the fourth full paragraph of page 6, AHN merely describes the amount of deviation for the load of the slide according to the speed of the slide, and does not teach why the load of the slide changes depending on the slide speed.  Examiner agrees AHN may not expressly teach why the load of the slide changes depending on the slide speed.  However, the why behind the change is not of importance for the teaching.  (Although, it may be said that a person of ordinary skill would have the basic knowledge of force equals mass times acceleration, and the why therefore does not need to be expressly explained.)  What matters is AHN does teach it (i.e. the load of the slide changes depending on the slide speed), and provides an apparatus which compensates for it.
Applicant next argues in the paragraph spanning from the bottom of page 6 to the top of page 7, AHN is silent about how the hydraulic press is operated when the data is stored in the data logger 12, and how the amount of change according to the speed is measured.  Examiner respectfully disagrees.  Paragraph [0016] of AHN teaches the data logger 12 records the amount of change in load according to speed.  That is, the data logger records both the amount of change and the speed so that both the load and the speed can be compared to calculate the compensation value.
Applicant next argues in the first full paragraph of page 7, that the load of the slide 8 measured by AHN in real time is not the claimed limitation “a mass of the slide and a member connected to the slide” because it is unnecessary to measure the unchanging mass of the slide in real time.  However, the referred to claim limitation of Claim 1 does not claim measuring the mass of the slide and a member connected to the slide.  Claim 1 claims a calculator configured to calculate a force “proportional to” a product of the mass and acceleration.  The load AHN measures is “proportional to” a product of the mass and acceleration of the slide because the load that AHN measures is a force equal to a product of the mass and acceleration of the slide.
Applicant next argues in the second full paragraph of page 7, the speed of the slide is not the claimed acceleration of the slide, AHN is silent about acceleration of the slide and fails to teach storing 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to P. DEREK PRESSLEY whose telephone number is (313)446-6658. The examiner can normally be reached 7:30 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/P.D.P./               Examiner, Art Unit 3725                                                                                                                                                                                         



/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725